COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-03-348-CV



SHIRLEY ANN STALKER	APPELLANT



V.



GEORGE DAVID STALKER 	APPELLEE





----------



FROM THE 233
RD
 
 
DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

Appellant is attempting to appeal the trial court’s July 23, 2003 final summary judgment.  Her notice of appeal was due October 21, 2003, at the latest, but was not filed until November 19, 2003.  
See
 
Tex. R. App. P.
 26.1(a)(3).

On December 2, 2003, we notified Appellant that her notice of appeal was not timely filed and that we would dismiss this case for want of jurisdiction unless Appellant or any party desiring to continue the appeal filed with the court within ten days a response showing grounds for continuing the appeal.  
See
 
Tex. R. App. P.
 42.3.  Also, on December 15, 2003, Appellee George David Stalker moved to dismiss the appeal for want of jurisdiction due to Appellant’s failure to timely file a notice of appeal.  Appellant filed a response and a motion for extension of time for filing her notice of appeal.  Appellant explained that she does not reside in Tarrant County and needed a period of communication  before a decision could be made to continue her claim on appeal.

The timely filing of a notice of appeal is jurisdictional in this court, and absent a timely filed notice or extension request, we must dismiss the appeal.  
See
 
Tex. R. App. P. 
25.1(b), 26.3, 42.3(a); 
Verburgt v. Dorner
, 959 S.W.2d 615, 617 (Tex. 1997).  Accordingly, we deny Appellant’s motion for extension of time for filing her notice of appeal, grant George David Stalker’s motion to dismiss, and dismiss this appeal for want of jurisdiction

PER CURIAM



PANEL D: WALKER, J.; CAYCE, C.J.; and McCOY, J.

DELIVERED: January 29, 2004

























FOOTNOTES
1:See 
Tex. R. App. P. 47.4.